Case 21-14934-KCF      Doc 26      Filed 07/15/21 Entered 07/15/21 15:53:52                      Desc Main
                                  Document      Page 1 of 2




            Motion for Entry of an Order Authorizing the Debtor to (i) Retain Matthew Schwartz, CPA of Bederson, LLP as
            Chief Restructuring Officer; (ii) to Appoint Chief Restructuring Officer Nunc Pro Tunc to Petition Date; and (iii)
            Granting Related Relief




      x
Case 21-14934-KCF           Doc 26      Filed 07/15/21 Entered 07/15/21 15:53:52   Desc Main
                                       Document      Page 2 of 2


I certify under penalty of perjury that the foregoing is true.


Date: July 15, 2021                                         Isl David H. Stein
                                                            Signature




COURT USE ONLY:

The request for adjournment is:

                                                     7/27/2021 at 10:00 a.m._
X
D Granted                         New hearing date: ___    ___     ___           D Peremptory

D Granted over objection(s) New hearing date: __________                         D Peremptory

D Denied




          IMPORTANT: If your request is granted, you must notify interested
          parties who are not electronic filers of the new hearing date.




                                                                                      new.9/23/15




                                                       2
